NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ALCAIDE-SALDIVAR,                          No.    20-72066

                Petitioner,                     Agency No. A205-052-985

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Juan Alcaide-Saldivar, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the agency’s denial of Alcaide-Saldivar’s

CAT claim because he did not establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); Delgado-Ortiz

v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence

and crime in Mexico was not particular to the petitioners and insufficient to

establish eligibility for CAT relief).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                      20-72066